      Case 1:20-cv-00885-PGG-SLC Document 67 Filed 12/23/20 Page 1 of 2

                     LEE LITIGATION GROUP, PLLC
                                   148 WEST 24TH STREET, 8TH FLOOR
                                         NEW YORK, NY 10011
                                           TEL: 212-465-1188
                                          FAX: 212-465-1181
                                       INFO@LEELITIGATION.COM
WRITER’S DIRECT:       (212) 465-1188
                       cklee@leelitigation.com
                                                                                December 23, 2020
Via ECF:
The Honorable Sarah L. Cave, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
               Re:     Stewart v. Hudson Hall LLC et al
                       Case No. 20-cv-00885-PGG-SLC
Dear Judge Cave:
        This letter is respectfully submitted to request a conference with the Court pursuant to your
Honor’s rule II(C)(1) and Local Rule 6.3. Following the Court’s Order dated December 9, 2020
in the above-captioned action, we write to respectfully request that the Court reconsider its Order.
        As the Court is aware on October 2, 2020, Defendants (“Mercado Little Spain”) moved for
a protective order pursuant to Federal Rule of Civil Procedure 26(c)(1) “precluding Plaintiff from
taking [José Andrés’] deposition.” See ECF No. 50 at 2. Defendants’ request for a protective order
was based on a single solitary submission of evidence, Defendant Jose Andrés affidavit. Mr. Jose
Andrés affidavit stated that he had “no involvement with the day-to-day activities” of Mercado
Little Spain. See Defendants’ Memorandum of Law for a Protective Order, see also Defendants’
Letter Motion Dkt. 42. Given the representations found in this affidavit, Plaintiff did not oppose
Defendants motion, which was subsequently granted on October 20, 2020. The representations of
Defendant Jose Andrés have since been found to be demonstrably untrue.
       On November 19, 2020, Plaintiff asked for relief from the Court’s original October 20,
2020 Order. Plaintiff requested reconsideration of the original Order, and still requests that the
Court vacate the original Order and/or grant Plaintiff leave to reargue.
                                                 Argument
       The correct vehicle for review in this matter is a motion for reconsideration brought
under Local Rule 6.3 and the court’s discretion.
        “Typically, to obtain relief under Local Civil Rule 6.3, the movant must demonstrate that
the court overlooked controlling decisions or factual matters that were put before the court on the
underlying motion. See Al Maya Trading Establishment v. Global Export Marketing Co. Ltd.,
No. 14 Civ. 275, 2014 U.S. Dist. LEXIS 96221, 2014 WL 3507427, at *10 (S.D.N.Y. July 15,
2014). However, reconsideration by a court of its prior decision is also justified when an
intervening change in controlling law has occurred, new evidence has become available or the
need to correct a clear error or prevent manifest injustice exists. Terra Energy & Res. Techs., Inc.
v. Terralinna PTY Ltd., 2014 U.S. Dist. LEXIS 157078, *6-7, (S.D.N.Y. 2014); see also Virgin
Atlantic Airways, Ltd. v. National Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)
      Case 1:20-cv-00885-PGG-SLC Document 67 Filed 12/23/20 Page 2 of 2


        The determination to grant or deny a motion for reconsideration is left to "the sound
discretion" of the court. Mikol v. Barnhart, 554 F. Supp. 2d 498 (S.D.N.Y. 2008).
        Plaintiff requests reconsideration from the Court’s December 9, 2020 Order denying
Plaintiff’s request for reconsideration. Upon a showing of new available evidence, a showing
that Plaintiff made in detail in its November 20, 2020 letter, the Court has discretion to allow or
deny movants request for reconsideration.
       Given the above standard, Plaintiff requests reconsideration as no showing of an
“improvidence in the grant” of the original protective order, (2) “extraordinary circumstance” or
(3) “compelling need” was a requisite to reconsideration. See ECF 65, the Court’s Order
Denying Plaintiff’s letter motion to vacate the Protective Order of Jose Andres.
       As detailed more fully in the Plaintiff’s November 20, 2020 letter, the sole evidentiary
submission of Defendant to demonstrate good cause for its protective order of Defendant Jose
Andres was Defendants’ Affidavit. Within this affidavit Defendant stated unequivocally, “I [Jose
Andres] am not now, and have never been, involved in the day-to-day operations of Mercado
Little Spain.” Andres’ Declaration ⁋⁋ 4, 12 [Dkt. 52]. Further discovery demonstrates that
unequivocal assertion was untrue.
       Defendant Jose Andres (1) interviewed personnel, (2) hired personnel, (3) trained
personnel, (4) developed the menus, and (5) engaged in quality control of the food. Such facts
wholly contradict Defendant’s Affidavit that he never had any involvement in the day-to-day
operations of Mercado Little Spain.
       Given the above standard, and given the new evidence outlined in detail in Plaintiff’s
November 20, 2020 letter, Plaintiff requests leave for reconsideration and reargument.

Respectfully submitted,

/s/ CK Lee
CK Lee, Esq.
